DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-8; prior art fails to disclose or suggest, inter alia, a method for controlling an output voltage of a resonant converter during a light load condition, comprising:  determining a dead time based on a comparisons of a resonant period and a switching period wherein the resonant period is a period of a mutual resonance of the resonant tank of the resonant converter and the switching period is a maximum switching period of the resonant converter.
Claims 9-11 and 13-16; prior art fails to disclose or suggest, inter alia, a  resonant converter system for providing a controllable output voltage during a light load condition, the resonant converter system comprising: wherein the dead time of the power switches is based on a comparison of a secondary resonant period and a switching period, wherein the secondary resonant period is a period of a mutual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                           11/06/2021